DETAILED ACTION
Election
Applicants’ election of invention I, non-uniform distribution of epitope tagged Dual Leucine-zipper Kinase (DLK)1 using fluorescence imaging in live or fixed cells, found on pages 22-23 of the as-filed specification, the inhibitor is not a broad palmitoylation inhibitor, the inhibitor is not a specific inhibitor of one or more palmito acyltransferase (PAT), the inhibitor is not a modulator of OLK2 conformation,  further conducting a cytotoxicity assay, and further conducting a neurodegeneration assay in their response of June 8, 2021, is acknowledged.  The elected invention is directed to a method of identifying a modulator of palmitoylation comprising:
administering at least one test compound to a cell modified to comprise DLK tagged with a detectable label;
b)	detecting DLK membrane association; and
c)	identifying the test compound as a modulator of palmitoylation when the test compound alters DLK membrane association

wherein, membrane association is detected using fluorescence imaging in live or fixed cells;
wherein, the inhibitor is not a broad palmitoylation inhibitor or specific inhibitor of a palmito acyltransferase (PAT) and is not a modulator of DLK conformation;
wherein, the method further comprises conducting a cytotoxicity assay and a neurodegeneration assay.

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.01).  The restriction requirement is still deemed proper and is therefore made FINAL.  
Claim History
Original claims 1 – 10, filed January 17, 2020, are pending.  Claims 3 and 9 – 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected 
Effective Filing Date
The effective filing date granted for the instant claims is July 19, 2017, the filing date of 62/534, 347, which disclosed the recited subject matter.  
AIA -First Inventor to File Status
Based on the effective filing date of July 19, 2017, the present application is being examined under the AIA , first to file provisions.
Title-Objections
The title is objected to because it is not sufficiently descriptive of the claimed invention.   As per MPEP 606, the title should be as specific as possible, providing value for indexing, classifying, and searching procedures. 
Abstract
The abstract is objected to because it is not sufficiently descriptive of the claimed invention.  
MPEP 608.01(b) states
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited. The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
Specification-Objections
The specification is objected to for referring to non– patent literature but failing to provide the full citations. For example, (Ghosh, 2011; Simon, 2016; Cosker, 2016) on page 52.  Should applicants file an amendment providing said full citations, any rejection based thereon will not be considered a new grounds of rejection.

The specification is objected to for failing to provide a definition for the abbreviation ‘PSD-95’ and ‘PSD95’.
Information Disclosure Statement (IDS)
It is noted that applicants have not submitted an IDS.  As stated above, the specification is objected to for referring to non– patent literature but failing to provide the full citations.  Should applicants file an IDS providing said full citations, any rejection based thereon will not be considered a new grounds of rejection.
Claims-Objections
Claim 1 is objected to for failing to provide a definition for the abbreviation ‘DLK’.
Claim 2 is objected to for ‘identified as an inhibitor when’, which should be corrected to ‘identified as an inhibitor of palmitoylation when’.
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 2 and 4 – 8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claim 1, the phrase ‘method of identifying a modulator of palmitoylation’ renders the claim indefinite.  It is unclear whether said phrase means (i) method of identifying a modulator of palmitoylation per se or (ii) method of identifying a modulator of DLK palmitoylation. The skilled artisan would not know the metes and bounds of the recited invention. Based on the teachings of the specification, for purposes of examination, it is assumed that said phrase means (i) method of identifying a modulator of DLK palmitoylation.
3 proteins the specification states the following.
More recently, attention has shifted to Dual Leucine-zipper Kinase (DLK), an upstream JNK pathway kinase that plays a specific role in injury- and stress-induced JNK signaling. (p1)
DLK is an 'executioner' enzyme that controls degeneration or death of several types of neurons. DLK critically requires modification with the lipid palmitate, a process called palmitoylation, to perform this role.  (p6)

Based thereon, it is assumed that Dual Leucine-zipper Kinase (DLK) encompasses any protein having any structure and having activity as an upstream modulator of injury- and stress-induced JNK signaling in control of the death of neurons in a process requiring palmitoylation,
For claim 1a), the phrase “modified to comprise DLK” renders the claim indefinite.  It is unclear whether said phrase means (i) modified to comprise the DLK or (ii) modified to comprise a DLK.  The former means modified to comprise a specific DLK while the latter means modified to comprise any DLK.  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase means modified to comprise any DLK.
 For claim 5, the phrase “quantifying puncta” renders the claim indefinite.  It is unclear what attribute of the puncta is to be quantified. Thus, it is unclear if the puncta are to be quantified as to size, number, and/or some other attribute.  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase means quantification of any puncta attribute.
For claims 6 and 7, the phrase “identified inhibitor of palmitoylation” renders the claims indefinite because neither claim 6 nor 7 or parent claim 1 states how to identify an inhibitor of palmitoylation based on membrane association of DLK. The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that an 
For claim 7, the phrase “conducting an assay to evaluate… neurodegeneration” renders the claim indefinite.  Since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicants are intending to encompass.  A claim is indefinite where it merely recites a use4 without any active, positive steps delimiting how this use is actually practiced.
Claims 1 – 2 and 4 – 8 are rendered indefinite for improper antecedent usage as follows.
For claim 1a), “the at least one test compound” lacks antecedent basis and should be corrected to ‘at least one test compound’. 
For claim 1a), the phrase “modified to comprise DLK” should be corrected to “modified to comprise a DLK”.
For claim 1b), the phrase “detecting DLK” should be corrected to “detecting the DLK”.
For claim 1c), line 1, the phrase “identifying the test compound” should be corrected to “identifying the at least one test compound”.
For claim 1c), line2, claim 2, line 1, claim 2, line 2, and claim 4, line 2, the phrase ‘the test compound’ should be corrected to ‘the at least one test compound’.
For claim 1c), the phrase ‘alters DLK’ should be corrected to ‘alters the DLK’.
For claim 2, line 2, and claim 5, line 1, ‘DLK’ should be corrected to ‘the DLK’. 
For claim 7, the phrase ‘the identified inhibitor of palmitoylation’ lacks antecedent basis.
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
 Claim Rejections - 35 USC § 112-Fourth Paragraph/AIA (d)
The following is a quotation of 35 U.S.C. 112(d):


Claim 4 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of claim 1, upon which it depends. That the test compound is from a library does not alter the structure or the function of the test compound per se. In addition the claim fails to recite use of a library of test compounds. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 2, 4 – 6 and 8 are rejected under 35 U.S.C. 102(a1) as being anticipated by Holland et al, 2016 (first published December 30, 2015).  Holland teaches a method that has utility for identifying a modulator of the DLK palmitoylation comprising administering a test agent  rejected under 35 U.S.C. 102(a1) as being anticipated by Holland et al, 20165.   
Claim 7 is rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Holland et al, 2016. Teachings of Holland are described above. Holland reduces to practice (p765 ¶ 3; figures 3&S5) testing an inhibitor of DLK palmitoylation (DLKsh knockdown virus) on axotomy-induced Jun phosphorylation, a marker for neurodegeneration (Holland p763 ¶1).  Holland further demonstrates the use of a compound to reverse said neurodegeneration (figure 3; DLK-CDrescue).  While Holland does not explicitly reduced to practice, testing 2-Br in the neurodegeneration assay any assessment that Holland does not anticipate is overcome by Holland explicitly pointing to all elements thereof and providing motivation to do so (Holland p767¶7)6.  Therefore, claim 7 is rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Holland et al, 2016.
 Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Holland et al, 2016 in view of Patel et al, 2014.  As explained above, Holland teaches a method that has utility for identifying modulators of DLK palmitoylation comprising administering a test agent to HEK293T cells and sensory neurons modified to comprise DLK-GFP and demonstrating that the  rejected under 35 U.S.C. 103(a) as being unpatentable over Holland et al, 2016 in view of Patel et al, 2014.  It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc (MPEP 2141(III)).
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 1 – 2 and 4 – 8 are rejected under 35 U.S.C. 112, first paragraph/enablement, for the following reasons.   As explained above, Holland is enabling for using the DLK protein encoded by the commercially available template BC57572.1 (Thermoscientific; supporting info p1¶2) in a method for identifying modulators of DLK palmitoylation and further testing said modulators for cytotoxicity and neurodegeneration. As also explained above, the combination of Holland and Patel is enabling for further testing said modulators for neurodegeneration.  
7, by detecting association of said protein with any cellular membrane, said detection using any assay.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In regards to this enablement rejection, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art.  Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  
Claims 1-2 and 4-8 are so broad as to encompass any method for identifying modulators of the palmitoylation of any protein, having any structure, that is an upstream modulator of injury- and stress-induced JNK signaling in control of the death of neurons in a process requiring palmitoylation8, said method detecting association of said protein with any cellular membrane using any assay.  The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of ‘Dual 
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims.  Furthermore, the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the results of such modifications are unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
The specification does not support the broad scope of claims 1-2 and 4-8, which encompasses all methods for identifying modulators of the palmitoylation of any protein, having any structure, that is an upstream modulator of injury- and stress-induced JNK signaling in control of the death of neurons in a process requiring palmitoylation9, said method detecting association of said protein with any cellular membrane using any assay.  The specification does not support the broad scope of claims 1-2 and 4-8 because the specification does not establish: (A) the identity (sequence) of any of ‘Dual Leucine-zipper Kinase’ protein having utility in the recited method; (B) regions of the protein structure any of ‘Dual Leucine-zipper Kinase’ which may be modified without affecting the desired activity; (C) the general tolerance of the desired 
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any number of methods for identifying modulators of the palmitoylation of any protein, having any structure, that is an upstream modulator of injury- and stress-induced JNK signaling in control of the death of neurons in a process requiring palmitoylation10, said method detecting association of said protein with any cellular membrane using any assay.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of the identity of proteins having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Written Description
Claims 1 – 2 and 4 – 8 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, the claims recite any method for identifying modulators of the palmitoylation of any protein, having any structure, that is an upstream modulator of injury- and stress-induced JNK signaling in control of the death of neurons in a process requiring 11, said method detecting association of said protein with any cellular membrane using any assay.  This is an infinite/large genus, as use of any protein, having any structure, and having said functional properties is encompassed by the recited methods.  Only methods using a single protein are disclosed in the specification such that the skilled artisan would recognize applicants were in possession at the time of filing.  However, it is noted that the application has not disclosed the structure (sequence) of the protein used in said methods.  No other specific ‘Dual Leucine-zipper Kinase’ proteins are disclosed.  Specification fails to describe any other representative species by any identifying characteristics or properties other than the functionality of using any protein, having any structure, that is an upstream modulator of injury- and stress-induced JNK signaling in control of the death of neurons in a process requiring palmitoylation.  Thus, one of skill in the art would have no idea which additional species of this infinite genus applicants have in mind that they wish to include within the scope of the claimed invention. 
Consequently, there is no evidence that any other representative species of this infinite genus, beyond the one disclosed that is referred to above, was in the possession of the inventors at the time of filing.  To satisfy the written description aspect of 35 U.S.C. 112, first paragraph, for a claimed genus of molecules, it must be clear that: (1) the identifying characteristics of the claimed molecules have been disclosed, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these and/or (2) a representative number of species within the genus must be disclosed (MPEP 2163(II)(3)).  Because only a single species of the claimed genus is disclosed and no correlation between structure and function is provided, the claims fail to satisfy the written description requirement.

Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

	/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Defined on page 1, line 15, of the specification.
        2 It is assumed this is meant to be DLK. 
        3 The IUBMB database does not comprise a listing entitled ‘Dual Leucine-zipper Kinase’.
        4 Of the identified inhibitor.
        5 It is noted that the specification, in discussing figures 1 – 4, refer to Holland.
        6 ' In situations where DLK signaling drives neurodegeneration (10), then strategies to inhibit DLK palmitoylation could be used in combination with, or as alternatives to, small molecules that directly target DLK’s kinase domain.’
        7 See above under 35 USC 112b. 
        8 See above under 35 USC 112b. 
        9 See above under 35 USC 112b. 
        10 See above under 35 USC 112b. 
        11 See above under 35 USC 112b.